DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 18-22, in the reply filed on 2/11/2021 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings submitted on 12/17/2019 are acceptable.
Claim Objections
Claim 1 objected to because of the following informalities:  the phrase "the sealant coating one of a" in the last 2 lines should perhaps be amended to "the sealant coating being one of a". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,668,399 B2 to Parks & Parks and US 2012/0183692 A1 to Becker.
Regarding claim 18, Parks discloses a method of applying a sealant coating to a surface of an aircraft part (col. 7, lines 58-67) using a spray gun that is substantially similar to the one recited in the claim (see description of figure 3), wherein the two-component sealant coating has a high solids content, it is VOC-free, and it can be polyurea or polyurethane (col. 7).  Parks fails to exemplify a two-component sealant coating comprising polyurea or polyurethane or a hybrid thereof that cures to form a clear sealant coating. On the same subject, Becker discloses a sprayable two-component protective coating composition which is polyurea or polyurethane or a hybrid thereof, and which has a high solids content, being solvent-free and VOC-free, and cures to form a clear protective coating. While the term “sealant” is not mentioned, the two-component composition is essentially a sealant composition and can be used as such because the reactive components adhere to the parts and then react to form a protective seal. Becker also employs a two-component pneumatic cartridge gun that allows the two components to be drawn and mixed in real time through a static mixer before being emitted through a spray nozzle ([0022] & [0029]). Becker teaches that the clarity of the cured coatings “allow the underlying qualities of a given substrate to be viewed” [0003]. In light of the benefits of the Becker’s composition and Parks’ spray-coat method, it would have been obvious to a person having ordinary skill in the art at 
Claims 19 and 20 represent an obvious optimization of the prior art method because Becker’s composition can be cured at ambient temperature, and the curing can be accelerated by adjusting the composition of the amine component of the sealant composition [0024]. Regarding claim 21, the spray gun taught by Parks can be air-assisted (see the description in columns 4-6). Parks also suggests the features of claim 22 in line 49 of column 8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/VU A NGUYEN/Primary Examiner, Art Unit 1762